DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s election, claim amendments, and remarks filed on 7/13/2022 have been received. Applicant’s election without traverse of Group II, claims 11-20, in the reply filed on 7/13/2022 is acknowledged.
Claims 1-20 are pending.
Claims 1-10 are withdrawn from consideration. 
Claims 11-20 are rejected. 

Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/2022.

Domestic Benefit
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
To comply with the written description requirement of 35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. MPEP 2163 II A.3.(b).
Application No. 62/068254
The disclosure of Application No. 62/068254 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Application No. 62/068254 discloses applying a composition (pelleted feed, p. 5) to a water source (tank, p. 6) containing the aquatic species (Nile tilapia, p. 6), wherein the composition comprises microalgae whole cells (p. 17, 2nd para). 
Application No. 62/068254 does not disclose microalgal co-product. 
Application No. 62/068254 does not disclose applying a composition to a water source containing the aquatic species, wherein the composition comprises microalgal co-product; and microalgae whole cells. 
Since, Application No. 62/068254 does not provide support for the currently claims invention, the currently claimed invention is not entitled to benefit to the filing date of Application No. 62/068254, which was 10/24/2014. 
Application No. 62/106887
The disclosure of Application No. 62/106887 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Application No. 62/106887 discloses a fish oil-free aquaculture feed composition composed of a source of fatty acids, in particular one or a combination of dried marine microalgae having an omega-3 long-chain polyunsaturated fatty acid content of at least 30% of the total fatty acids; and at least one source of essential amino acids (para 0012). 
Application No. 62/106887 discloses a pelleted (para 0035; 0072) diet comprising dried microalgae (para 0034; 0054; 0072). 
Application No. 62/106887 discloses a fish oil-free aquaculture feed composition composed of N. oculata and dried Schizochytrium sp. (SCI) whole cells (para 0074; Table 15). 
Application No. 62/106887 does not disclose applying a composition to a water source containing the aquatic species, wherein the composition comprises microalgal co-product; and microalgae whole cells. 
Since, Application No. 62/106887 does not provide support for the currently claims invention, the currently claimed invention is not entitled to benefit to the filing date of Application No. 62/106887, which was 01/23/2015. 
Application No. 62/234,778
The disclosure of Application No. 62/234,778 provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Therefore, the effective filing date of the presently claimed invention is the filing date of Application No. 62/234,778. The filing date of Application No. 62/234,778 was 09/30/2015. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is indefinite because the meaning of the phrase “applying a composition to a water source containing the aquatic species, wherein the composition comprises: a microalgal co-product; and microalgae whole cells” is not clear. The specification discloses the crude mixture of aquaculture feed components is processed into a feed composition that is in the form of flakes, pellets or tablets (specification, para 0032). The specification discloses exemplary embodiments wherein the feed comprising microalgae is in pellet form (para 0052; 0072). The specification discloses whole microalgae is an ingredient (para 0071) in the feed mixture that is formed into a pellet. In light of the specification, it is not clear whether the claimed composition that is applying a composition to a water source containing the aquatic species is in the form of whole cells or whether the whole cells were an ingredient used to make the composition, wherein the as fed composition may or may not actually contain microalgae in whole cell form (e.g., feed pre-mixture containing whole cells is pelletized, wherein the pellet may not actually contain microalgae in whole cell form). 
Claim 11 is indefinite because the meaning of the phrase “the composition comprises. . . microalgae whole cells” is not clear. It is not clear whether microalgae whole cells means microalgae having unbroken/intact cell walls or whether microalgae whole cells means the feed contains all of a microalgae organism. As an analogy, bread comprising whole wheat means bread made from the entire wheat berry. Bread made from whole wheat does not contain whole, intact wheat berries in the final bread form. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyle, US 2006/0024404 A1.
Regarding claim 11: Kyle discloses a method of cultivating aquatic species (delivering feed to aquaculture aquatic animal, claims 9-12). Kyle discloses applying a composition to a water source containing the aquatic species (fed to aquatic animals grown in aquaculture, abstract; neutrally buoyant in the water column; thereby providing . . . properties as a neutral buoyancy aquaculture feed, para 0018). 
With respect to the composition having both microalgal co-product and microalgae whole cells: A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. In the present case, Kyle discloses the composition comprises a microalgal co-product (DHA or EPA sources may be also from microalgae, para 0012) and microalgae whole cells (para 0011). 
Regarding claim 13: Kyle discloses fish (para 0022-0026; claim 15). 

Claims 11 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al., US 2017/0318838 A1.
Regarding claim 11: Martin discloses a method of cultivating aquatic species (feeding a fish over its dietary cycles an aquaculture feed composition, para 0010). Martin discloses a composition (aquaculture feed composition, para 0010). Martin discloses applying (feeding a fish, para 0012) the composition (aquaculture feed composition) to water that contains the aquatic species (para 0045). 
composition comprises: a microalgal co-product; and microalgae whole cells
Martin discloses the composition (aquaculture feed composition) comprises biomass (para 0065). Martin discloses the biomass is in the form of whole cells, whole cell-lysates, homogenized cells, partially hydrolyzed cellular material, and/or partially purified cellular material (para 0031). Martin discloses microalgal biomass (para 0116).  Martin discloses microalgae (Schizochytrium, para 0011). 
With respect to the composition having both microalgal co-product and microalgae whole cells: A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. In the present case, Martin discloses the biomass is in the form of whole cells, whole cell-lysates, homogenized cells, partially hydrolyzed cellular material, and/or partially purified cellular material (para 0031).
Martin’s whole cells are encompassed within the breadth of the recited microalgae whole cells. 
Martin’s whole cell-lysates, homogenized cells, partially hydrolyzed cellular material, and partially purified cellular material are encompassed within the breadth of the recited microalgal co-product. 
Regarding claim 13: Martin discloses fish (para 0010). 
Regarding claims 14 and 15: Martin discloses tilapia (para 0047). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kyle, US 2006/0024404 A1.
If Kyle fails to anticipate the claimed invention, then Kyle renders the claims obvious. 
Regarding claim 11: Kyle discloses a method of cultivating aquatic species (delivering feed to aquaculture aquatic animal, claims 9-12). Kyle discloses applying a composition to a water source containing the aquatic species (neutrally buoyant in the water column; thereby providing . . . properties as a neutral buoyancy aquaculture feed, para 0018). Kyle discloses the composition comprises a microalgal co-product (DHA or EPA sources may be also from microalgae, para 0012) and microalgae whole cells (para 0011). 
Kyle does not expressly disclose an exemplary embodiment having a composition with both microalgal co-product and microalgae whole cells. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply a composition having both microalgal co-product and microalgae whole cells because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02.
In the present case, Kyle discloses the composition may include both a microalgal co-product (DHA or EPA sources may be also from microalgae, para 0012) and microalgae whole cells (para 0011). As such, applying a composition comprising both microalgal co-product and microalgae whole cells is prima facie obvious.
Regarding claim 13: Kyle discloses fish (para 0022-0026; claim 15). 

Claims 11 and 13-15  are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al., US 2017/0318838 A1.
If Martin fails to anticipate the claimed invention, then Martin renders the claims obvious. 
Regarding claim 11: Martin discloses a method of cultivating aquatic species (feeding a fish over its dietary cycles an aquaculture feed composition, para 0010). Martin discloses a composition (aquaculture feed composition, para 0010). Martin discloses applying (feeding a fish, para 0012) the composition (aquaculture feed composition) to water that contains the aquatic species (para 0045). 
composition comprises: a microalgal co-product; and microalgae whole cells
Martin discloses the composition (aquaculture feed composition) comprises biomass (para 0065). Martin discloses the biomass is in the form of whole cells, whole cell-lysates, homogenized cells, partially hydrolyzed cellular material, and/or partially purified cellular material (para 0031). Martin discloses microalgal biomass (para 0116).  Martin discloses microalgae (Schizochytrium, para 0011). 
With respect to the composition having both microalgal co-product and microalgae whole cells: Martin does not expressly disclose an exemplary embodiment having a composition with both microalgal co-product and microalgae whole cells. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply a composition having both microalgal co-product and microalgae whole cells because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. In the present case, Martin discloses the biomass is in the form of whole cells, whole cell-lysates, homogenized cells, partially hydrolyzed cellular material, and/or partially purified cellular material (para 0031). As such, applying a composition comprising both microalgal co-product and microalgae whole cells is prima facie obvious.
Martin’s whole cells are encompassed within the breadth of the recited microalgae whole cells. 
Martin’s whole cell-lysates, homogenized cells, partially hydrolyzed cellular material, and partially purified cellular material are encompassed within the breadth of the recited microalgal co-product. 
Regarding claim 13: Martin discloses fish (para 0010). 
Regarding claims 14 and 15: Martin discloses tilapia (para 0047). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al., US 2017/0318838 A1; in view of Moshitzky et al., US 2015/0164965 A1.
Martin is relied on as above. 
wherein the microalgae whole cells comprise Schizochytrium sp.
Martin discloses Schizochytrium species (para 0011). Martin discloses Schizochytrium sp. (para 0078).
wherein the microalgal co-product is derived from Nannochloropsis oculata
Martin discloses the composition (aquaculture feed composition) comprises macro components (para 0049). Martin discloses macro components include proteins (para 0051). 
Martin does not disclose the composition comprises a microalgal co-product is derived from Nannochloropsis oculate. 
Moshitzky is drawn to protein-expressing microalgae used for the oral delivery of a biologically active protein to a target organism (abstract). Moshitzky discloses the protein-expressing microalgae are used as animal food or food additive applicable for feeding aquatic animals (para 0012). Moshitzky discloses a microalgae co-product (exogenous protein, para 0012). Moshitzky discloses the microalgae species may be Nannochloropsis oculate (para 0017). Moshitzky discloses the protein has a beneficial effect on at least one of the growth, development and survival of the consuming animal (para 0022). Moshitzky discloses the composition is in the form of an animal food composition for feeding aquatic animals (para 0028). Moshitzky discloses fish and tilapia (para 0068). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to applying a composition to a water source containing the aquatic species, as taught in Martin, wherein the composition comprises microalgal co-product is derived from Nannochloropsis oculate, as taught in Moshitzky, to obtain a method of cultivating aquatic species comprising applying a composition to a water source containing the aquatic species, wherein the composition comprises microalgal co-product derived from Nannochloropsis oculata and Schizochytrium sp. whole cells. One of ordinary skill in the art at the time the invention was filed would have been motivated to include microalgal co-product derived from Nannochloropsis oculate because it has a beneficial effect on at least one of the growth, development and survival of the consuming animal (Moshitzky, para 0022).

Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al., US 2017/0318838 A1; in view of Nichols et al., US 2012/0204802 A1.
Martin is relied on as above. 
Martin discloses feeding a fish over its dietary cycles a composition (aquaculture feed composition, para 0010). 
Martin discloses “dietary cycles” are periods or stages of growth (i.e., growth stages) during which fish are fed a composition (aquaculture feed) during aquaculture production (para 0025). Martin discloses “dietary cycles” for Atlantic Salmon (para 0025). Martin discloses aquaculture involves growing and harvesting fish (para 0045). 
Martin does not disclose the applying (feeding) occurs for at least six months. 
Nichols is drawn to feeding a fish over its dietary cycles a sustainably produced aquaculture feed composition (abstract). Nichols discloses six “dietary cycles” for Atlantic Salmon that being at 100 g fish weight and end at 4500 g fish weight (para 0038, Table 1). Nichols discloses feeding Salmon from eggs to the smolt stage takes about 12-18 months (para 0076). Nichols discloses Salmon are harvested when they reach market size (para 0077). Nichols discloses feeding Salmon smolt for eight months to reach market size (para 0228). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the undisclosed applying (feeding) time period, as taught in Martin, with a time period that is about eight months, as taught in Nichols, to obtain a method of cultivating aquatic species comprising step of applying (feeding) a composition (aquaculture feed) for about eight months. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of applying (feeding) a composition (aquaculture feed) for the time period necessary to grow the fish to market size. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. Furthermore, one having ordinary skill in the art at the time the invention would have been motivated to apply (feed) the composition (aquaculture feed) to the fish for about eight months to grow the fish to market size (Nichols, para 0228).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to apply (feed) the composition (aquaculture feed) to the fish for at least six months as a matter of routing experimentation. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. In the present case, one having ordinary skill in the art at the time the invention was filed recognizes fish require time to grow to market size. The fish must be fed during that time. As such, the claimed “applying. . . for at least six months” represents nothing inventive. 
Regarding claims 17 and 18: Martin does not explicitly state the applying improves a metabolic parameter in the aquatic species when compared to the aquatic species not fed the composition, wherein the metabolic parameter is selected from the group consisting of the final weight of the aquatic species, a weight gain in the aquatic species, a specific growth rate of the aquatic species, a feed conversion ratio of the aquatic species, a protein efficiency ratio of the aquatic species, enhanced levels of long-chain polyunsaturated fatty acids in the aquatic species, or combinations thereof (claim 17); and the applying enhances levels of long-chain polyunsaturated fatty acids in the flesh of the aquatic species when compared to flesh of the aquatic species not fed the composition (claim 18). 
However, one having ordinary skill in the art at the time the invention was filed would expect the properties would exist. Martin discloses enhanced levels of long-chain polyunsaturated fatty acids in the aquatic species (EPA and DHA from the aquaculture feed accumulate in the aquatic animals, para 0065). Martin discloses the applying enhances levels of long-chain polyunsaturated fatty acids in the flesh of the aquatic species (Upon harvesting, the resulting aquaculture meat product will thereby comprise a ratio of EPA/DHA that is equal to or greater than 2:1 or equal or lower than 1:1, para 0065). The burden is upon the Applicant to demonstrate otherwise.
Regarding claims 19 and 20: Martin discloses omega 3 fatty acids including DHA (EPA and DHA, para 0065). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619